Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 12/15/2021.
Claims 2, 4-6, and 15 have been amended. No claims have been newly added or newly canceled.
Claims 2 and 4-24 are currently pending.
Claims 4, 5, 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/06/2020.
Claims 2, 6-14 and 24 have been examined on their merits.


Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-9 are all dependent upon claim 2 and claim 2 requires that the at least one biological marker is selected from the group consisting of an inflammation marker selected from PTGS2, NGFR, TAC1, TAC1R, TRPV1, TRPV3, MRGPRD, OSMR, PLA2G2F, and F2RL1; a barrier function marker selected from DSG, PADI1, LOR, and TGM1; and a stem cell marker selected from delta Np63, KRT15, and BIRC. 
Claims 6-9 are rendered indefinite as it is unclear how additional biological markers can be included in the claimed method as recited by claims 6-9 when parent claim 2 is limited to a closed group of biological markers by the phrase “selected from a group consisting of”.
Appropriate correction is required.
For examination purposes claim 2 is interpreted as not being limited to the closed group recited. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 2, 6-14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Msika et al (WO 2014/009566-from IDS filed 12/17/2018, using US 2015/0285787 as translation, hereinafter Msika ‘787) in view of Levi (Stanford Dissertation 2009) and Msika et al (WO 2014/122326-from IDS filed 12/17/18, using US 2015/0374605 as translation, hereinafter Msika ‘605).

The amended claims are drawn to a method for evaluating the in vitro efficacy of an active agent or formulation in reducing the effects of dehydration on children’s skin comprising a) growing a reconstructed skin model under drying conditions, wherein the drying conditions comprise a relative humidity in the atmosphere of 40% or less, with model obtained from a skin of a child; b) contacting an active agent or formulation with a reconstructed skin model of a), measuring the expression level of at least one biological marker in the skin model of step b) and evaluating the efficacy of the active agent or formulation as a function of the level of step c);
wherein the at least on biological markers is selected from a group.
Dependent claim 24 includes wherein the relative humidity in the atmosphere is 25% or less.
Regarding claims 2 and 24, Msika ‘787 teach methods comprising steps of obtaining a skin sample from a child wherein the cells have been obtained from a subject affected by a skin disorder, contacting an agent with the skin sample, measuring 
Msika ‘787 are silent to the relative humidity used in the atmosphere when incubating the skin model under drying conditions.
Levi teach methods of evaluating moisturizing treatments on the drying stresses in human stratum corneum (page iv, last paragraph). Dry skin is taught to be one of the most ubiquitous and chronic skin conditions that generally result from the variable humidity and temperature conditions to which our skins are exposed (page 148, 8.2 Summary of Results). The relative humidity of their testing environment for simulating conditions that cause dry skin is taught to be as low as 15% relative humidity (RH) (page 54, Figure 4.3, page 59 Table 4.1). 
One of ordinary skill in the art would have been motivated to expose the skin model of Msika ‘787 to a relative humidity of less than 40% or less than 25% because Levi teach that dry skin generally results from variable humidity and that relative humidity levels as low as 15% can be used to recreate the conditions for dry skin. One of ordinary skill in the art would have had additional motivation and a reasonable expectation of success because Msika ‘787 indicate that their skin model is intended to test for agents used to treat skin disorders, such as dry skin.
Msika ‘787 do not specifically include the biological markers listed in Applicant’s claim 2.

One of ordinary skill in the art would have been motivated to measure the expression of stem cell marker KRT15 in the method of Msika ‘787 to detect the effect of a dry environmental condition on a child’s skin because Msika ‘605 indicate that KRT15 is an alternative stem cell marker to K19 and NOTCH1 when used for this purpose. One of ordinary skill in the art would have had a reasonable expectation of success because both Msika ‘787 and Msika ‘605 are measuring stem cell markers in the skin of children to detect the effect of harsh environmental conditions on skin, such as dryness.

Regarding claims 6 and 7, Msika ‘787 teach wherein a marker is selected from a genetic marker, a protein marker, a lipid marker, or a metabolic marker (page 5 para 83). The genetic markers or protein markers are selected from inflammation markers, barrier markers and markers of pluripotent stem cells (page 6 para 95). The metabolic markers include NMF (page 7 para 119).
Regarding claims 8 and 9, Msika ‘787 teach wherein the lipid marker is ceramide (page 6 para 106), the inflammation marker is selected from a group that includes IL-1 and IL-8 (page 6 para 97), the epidermal barrier marker is selected from a 
Regarding claims 7-8, Msika ‘787 teach wherein a marker is selected from a genetic marker, a protein marker, a lipid marker, or a metabolic marker (page 5 para 83). The genetic markers or protein markers are selected from inflammation markers, barrier markers and markers of pluripotent stem cells (page 6 para 95). The metabolic markers include NMF (page 7 para 119). Msika ‘787 teach wherein the lipid marker is ceramide (page 6 para 106), the inflammation marker is selected from a group that includes IL-1 and IL-8 (page 6 para 97), the epidermal barrier marker is selected from a group that includes CLDN1, and a marker for pluripotent stem cells is selected from a group including KRT19 and NOTCH-1 (page 6 para 97). 
While Msika ‘787 do not specifically describe a single embodiment that includes all the claimed biomarkers together with the NMF marker, Msika ‘787 would have rendered the claimed combination of biomarkers an obvious choice because Msika ‘787 do indicate that all the claimed biomarkers are desirable and beneficial for use in their method.
Regarding claim 10, Msika ‘787 teach wherein the skin sample comes from a donor that includes newborns, infants and children between 2 and 16 years (pages 9-10 para 134).
Regarding claim 11, Msika ‘787 teach wherein the skin comes from skin having the phototype I,II,III,IV,V,or VI (page 2 para 21).
Regarding claims 12-13, Msika ‘787 teach wherein the reconstructed skin model includes skin tissue explants, suspended skin cell cultures, monolayer, bilayer, reconstructed skin cultures and reconstructed mucosal cultures (page 3 para 51).
Regarding claim 14, Msika ‘787 teach wherein the model comprises at least fibroblasts and/or keratinocytes (page 3 para 55).
Therefore the combined teachings of Msika ‘787, Levi and Msika ‘605 render obvious Applicant’s invention as claimed.




Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Applicant argues that the Office has not provided any evidence that air/liquid interface as described in Example 1 of Msika are drying conditions. 
This is not found persuasive. Applicant’s definition of “drying conditions” states that it “refers to any condition which causes water to leave the skin. The drying conditions according to the invention are thus conditions which cause a normally hydrated children’s skin model to become dry. Water can be caused to leave said model by external conditions in which the relative humidity in the atmosphere is lowered” (page 4 lines 27-31).

Applicant asserts that the Office inappropriately ignored in conclusionary fashion the Rule 132 Declaration filed 02/23/2021. Applicant asserts that their declaration provides evidence that the culture disclosed in Msika were performed at a relative humidity above 99% and that these are not drying conditions.
This is not found persuasive. Applicant’s 132 declaration filed 02/23/2021 was addressed in the Final Office action filed 03/24/2021. At the time of the filing of this 132 declaration Applicant was attempting to prove that the Msika reference did not include a drying condition as required by the previous claims. This was before the claims were amended to include additional limitations regarding relative humidity and the Examiner explained that Msika met the claim requirements at the time for “drying conditions” based on Applicant’s own definition provided ion their specification.

In addition, the current rejection now includes Levi’s disclosure above which provides evidence that it was known in the prior art of testing dry skin that the relative humidity of a testing environment for simulating conditions that cause dry skin is taught to be as low as 15% relative humidity (RH) (page 54, Figure 4.3, page 59 Table 4.1). 
Applicant argues that Levi’s disclosure are not relevant to reconstructed children’s skin models as presently claimed and that Levi does not relate to skin models at all. Applicant asserts that Levi’s skin samples are adult skin explants and therefore the teaching of Levi is limited to adult cadaver skin. Applicant asserts that a POSITA would not apply the teaching of Levi to reconstructed child skin models nor that a relative humidity as low as 15% will actually reproduce dry skin conditions on a reconstructed model.
This is not found persuasive. In response to applicant's argument that Levi is non-analogous art to Msika, it has been held that a prior art reference must either be in In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Msika and Levi are drawn to testing skin samples for the effects of drying conditions on skin and are deemed to be reasonably pertinent such that Levi’s teaching would provide motivation and a reasonable expectation of success to use testing conditions of low relative humidity to simulate drying conditions for skin in the method of Msika. One of ordinary skill in the art would have had additional motivation and a reasonable expectation of success because Msika ‘787 indicate that their skin model is intended to test for agents used to treat skin disorders, such as dry skin.
Applicant argues that the present specification contains test data showing unexpected results of the claimed invention. Applicant asserts that test data in Example 1 and Tables 1 and 2 provide evidence that the recited markers are specific to dry skin of children. Applicant asserts that the Rule 132 Declaration filed 02/23/2021 also provides evidence of unexpected results at specifically example 2. 
This is not found persuasive. The Declaration of Dr. Caroline Baudouin under 37 CFR 1.132 filed 02/23/2021 is insufficient to overcome the rejection of claims 2 and 6-14 based upon Msika as set forth in the last Office action because: the evidence is not deemed to be commensurate in scope with the current claims nor does the evidence show that the results are unexpected in view of the prior art. The markers recited by Applicant are known in the prior art for the testing of the effects of harsh environmental conditions, such as dryness, on the skin of children as evidenced by Msika ‘605 above.

The evidence relied upon should also be reasonably commensurate in scope with the subject matter claimed and illustrate the claimed subject matter "as a class" relative to the prior art subject matter "as a class." /n re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971 ); In re Hostettler, 429 F.2d 464, 166 USPQ 558 (CCPA 1970). See, also, /n re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972).
It should also be established that the differences in the results are in fact unexpected and unobvious and of both statistical and practical significance. /n re Merck, 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); In re Longi, 759 F. 2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Klosak, 455 F2d 1077, 173 UAPQ 14 (CCPA 1972); In re D'Ancicco, 429 F.2d 1244, 169 USPQ 303 (CCPA 1971 ). Ex parte Gelles, 22 USPQ2d 1318 (BPAI 1992).

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632